NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SANTIAGO BENITO ANDRES,                         No.    19-72440

                Petitioner,                     Agency No. A098-128-878

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Santiago Benito Andres, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238, 1241 (9th Cir.

2020). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Benito Andres

failed to establish the harm he experienced or fears was or would be on account of

a protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (an

applicant “must provide some evidence of [motive], direct or circumstantial”);

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be

free from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground”). Thus, Benito Andres’s asylum

and withholding of removal claims fail.

      Substantial evidence also supports the agency’s denial of CAT relief because

Benito Andres failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Guatemala. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also Garcia-Milian v.

Holder, 755 F.3d 1026, 1033-35 (9th Cir. 2014) (concluding that petitioner did not

establish the necessary “state action” for CAT relief).

      As stated in the court’s October 31, 2019 order, the temporary stay of

removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.


                                          2                                    19-72440